Exhibit 10.3

FIFTH AMENDMENT AND CONSENT TO AMENDED AND RESTATED

REVOLVING LOAN AGREEMENT

This Fifth Amendment and Consent to Amended and Restated Revolving Loan
Agreement (this “Amendment”) is entered into as of November 27, 2007 by and
among Wheeling-Pittsburgh Steel Corporation, a Delaware corporation
(“Borrower”), Wheeling-Pittsburgh Corporation, a Delaware corporation
(“Holdings”), General Electric Capital Corporation, as administrative agent
(“Administrative Agent”) for the Lenders (this and all other capitalized terms
not defined herein shall have the meanings set forth in the “Loan Agreement” as
defined below), and the other Lenders signatory hereto.

RECITALS

WHEREAS, Borrower, Holdings, Administrative Agent, Lenders and certain other
parties thereto have entered into an Amended and Restated Revolving Loan
Agreement dated as of July 8, 2005 (as heretofore or hereafter amended,
modified, supplemented or restated, the “Loan Agreement”);

WHEREAS, Borrower desires, and the Lenders and the Administrative Agent are
willing, to amend the Loan Agreement and to consent to the Esmark Merger (as
hereinafter defined), upon and subject to the conditions set forth in this
Amendment; and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Loan Agreement.

(a) Section 6.6 to the Loan Agreement is hereby amended by amending and
restating clause (d) thereof in its entirety to read as follows:

“(d) the Borrower may make Restricted Payments to Holdings to permit Holdings to
(i) pay corporate overhead expenses incurred in the ordinary course of business
(including expenses incurred in connection with insurance, director compensation
and legal and accounting services) not to exceed $2,500,000 in any Fiscal Year
and (ii) pay any taxes attributable to Holdings and its Subsidiaries that are
due and payable by New Esmark, Holdings and the Borrower as part of a
consolidated group.”

(b)Section 8.1 to the Loan Agreement is hereby amended by: (i) amending and
restating the parenthetical clause at the end of clause (l)(ii)(z) thereof in
its entirety to read as follows: “(including obligations in connection with the
retention of financial, legal and accounting advisors to Holdings (including in
connection with the Esmark Merger), obligations in respect of insurance and in
respect of compensation to directors, officers and/or executive employees of
Holdings)”; and (ii) amending and restating clause (q) thereof in its entirety
to read as follows:

“(q) Upon the consummation of the Esmark Merger, New Esmark shall (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Capital Stock of Holdings and the surviving entity in the
merger of Esmark Incorporated, a Delaware corporation and Clayton Merger, Inc.,
a Delaware corporation, such surviving entity to be renamed “Esmark Steel
Services Group, Inc.” (“Esmark Services”), and its acquisition and ownership of
the Designated Capital Infusion Notes, (ii) incur, create, assume or suffer to
exist any Indebtedness or other liabilities or financial obligations, except
(x) nonconsensual obligations imposed by operation of law, (y) obligations
pursuant to the Loan Documents, the loan documents relating to the Term Loan
Agreement to which it is a party, the Series A Notes and the Series B Notes and
the Esmark Loan Agreement and the loan documents related thereto and
(z) obligations with respect to its Capital Stock (including obligations in
connection with the retention of financial, legal and accounting advisors to New
Esmark, obligations in respect of insurance and of compensation to directors,
officers and/or executive employees of New Esmark and obligations in respect of
lease or leases of executive office space and office equipment therefor), or
(iii) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with the Esmark Merger
pending application (1) to pay transaction expenses of Holdings and its
Subsidiaries incurred in connection with the Esmark Merger, (2) of the purchase
price for the Designated Capital Infusion Notes, and (3) in the manner
contemplated in clause (ii)(z) above or in connection with distributions made by
Esmark Services in accordance with the Esmark Loan Agreement as in effect on the
Fifth Amendment Effective Date and as the same may be amended with the prior
written consent of the Administrative Agent) and cash equivalents) other than
the ownership of shares of Capital Stock of Holdings or Esmark Services, the
ownership of the Designated Capital Infusion Notes or the lease of executive
office space (and the lease or ownership of office equipment therefor) as
contemplated in clause (ii)(z) above; or”



--------------------------------------------------------------------------------

(c) The following definitions contained in Annex A to the Loan Agreement are
hereby amended and restated in their entirety to read as follows:

“Esmark Merger” has the meaning ascribed to it in the Fifth Amendment.

“Esmark Merger Put Right” has the meaning ascribed to it in the Fifth Amendment.

 

2



--------------------------------------------------------------------------------

(d) Annex A to the Loan Agreement is hereby amended by inserting the following
definitions in alphabetical order therein:

“Designated Capital Infusion Notes” has the meaning ascribed to it in the Fifth
Amendment.

“Fifth Amendment” means that certain Fifth Amendment to Amended and Restated
Revolving Loan Agreement dated as of November __, 2007 by and among Borrower,
Holdings, Administrative Agent and certain Lenders.

“Fifth Amendment Effective Date” has the meaning ascribed to it in the Fifth
Amendment.

2. Consent. Pursuant to the terms of the Fourth Amendment, the effectiveness of
Section 2 thereof, relating to the consent of the Esmark Merger and the
amendment and prepayment of the Capital Infusion Notes, was conditioned on
several deliveries and conditions. To date, such deliveries and conditions have
not been met in full. The parties hereto agree that as of the date hereof,
Section 2 of the Fourth Amendment is deleted in its entirety from the Fourth
Amendment and shall be of no force and effect. The parties hereto acknowledge
that the conditions to the effectiveness of the remainder of the Fourth
Amendment have been satisfied or waived. Notwithstanding the foregoing or any
provision in the Loan Agreement to the contrary, Administrative Agent and
Lenders hereby consent to (a) the merger, combination or consolidation of or by
Holdings within or into WPC Merger (the “Esmark Merger”), with Holdings or WPC
Merger as the surviving entity, and (b) the amendment of certain Capital
Infusion Notes having an outstanding principal amount not to exceed $5,000,000
(the “Designated Capital Infusion Notes”), to permit such Capital Infusion Notes
to survive the Esmark Merger and to increase the coupon on such Convertible
Debt, and the purchase of such Designated Capital Infusion Notes by New Esmark
as provided in clause (ii) below, in each case, so long as the following
conditions are satisfied on terms satisfactory to Administrative Agent in its
sole discretion:

(i) the Esmark Merger to occur on or prior to November 30, 2007;

(ii) Administrative Agent shall have received evidence satisfactory to it in its
sole discretion that arrangements have been made to cause the proceeds of the
Equity Rights Contribution, less: (A) all cash payments to be made by New Esmark
to the holders of the Capital Stock of the Surviving Entity in connection with
any right of such holders to put to New Esmark the Capital Stock of New Esmark
received by such holders in the Esmark Merger (the “Esmark Merger Put Right”);
(B) amounts, in an aggregate not to exceed $10,000,000, either previously
contributed by New Esmark to the Surviving Entity or advanced by any Subsidiary
of New Esmark (other than the Surviving Entity and its Subsidiaries) to the
Surviving Entity or any of its Subsidiaries; (C) an amount reasonably believed
by New Esmark to equal the fees and expenses incurred in connection with the
Esmark Merger, which shall not exceed $8,000,000 in the aggregate; provided,
that if the amount retained by New Esmark for such fees and expenses is in
excess of the actual fees and expenses incurred in

 

3



--------------------------------------------------------------------------------

connection with the Esmark Merger, then not later than 30 days following the
consummation of the Esmark Merger, such excess amount shall be distributed to
Borrower to prepay the Loans in accordance with Section 1.3(d); (D) an amount,
not to exceed $1,000,000, to permit New Esmark to pay corporate overhead
expenses incurred in the ordinary course of business (including expenses
incurred in connection with insurance, director and executive employee
compensation, and legal, financial advisor and accounting services and the
leasing of executive office space) in Fiscal Year 2007; and (E) an amount not to
exceed $5,300,000 to permit New Esmark to purchase the Designated Capital
Infusion Notes, to be applied, not later than 5 Business Days following the
consummation of the Esmark Merger, to prepay the Loans in accordance with
Section 1.3(d);

(iii) the holders of all Plan of Reorganization Indebtedness and such other
permitted secured and unsecured creditors of the Borrower or the Surviving
Entity, whose consent is required for the effectiveness of the Esmark Merger
(other than holders of Indebtedness which is converted or exchanged for Capital
Stock of New Esmark), shall consent to the Esmark Merger and agree to maintain
their Indebtedness with the applicable Credit Party, on terms satisfactory to
Administrative Agent;

(iv) the Administrative Agent shall have received such evidence satisfactory to
it that the Collateral Agent or Administrative Agent, as applicable (for the
benefit of Administrative Agent and Lenders) has a valid and perfected first
priority security interest in the Current Asset Collateral of the Surviving
Entity and its Subsidiaries (other than any Inactive Subsidiary) and in the
assets of New Esmark of the same type as the Current Asset Collateral, and a
valid and perfected subordinate security interest in the Collateral (other than
the Current Asset Collateral) of the Surviving Entity and such Subsidiaries and
in the assets of New Esmark of the same type as the Collateral (other than the
Current Asset Collateral) (in each case subordinate only to the Liens on such
assets in favor of the Term Loan Lenders and the holders of the Series A Notes),
including (A) such documents, including Collateral Documents and intercreditor
agreements, duly executed or authorized by New Esmark, Surviving Entity and such
Subsidiaries (including financing statements under the Code and other applicable
documents under the laws of any jurisdiction with respect to the perfection of
Liens) and (B) copies of Code search reports listing all effective financing
statements that name New Esmark, Surviving Entity or its applicable Subsidiaries
as debtor, together with copies of such financing statements, none of which
shall cover the Collateral, except for those permitted in Section 6.3 of the
Loan Agreement, and New Esmark and each Subsidiary of the Surviving Entity
(other than any Inactive Subsidiary) that is not currently a Guarantor shall
enter into such Guarantee Agreements as requested by Administrative Agent to
guarantee the Obligations under the Loan Agreement;

(v) Administrative Agent shall have received evidence satisfactory to it that
the Surviving Entity (to the extent Holdings is not the Surviving Entity) shall
expressly assume all the obligations of Holdings under the Loan Agreement and
the other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form satisfactory to the Administrative Agent;

 

4



--------------------------------------------------------------------------------

(vi) Administrative Agent shall have received fully-executed copies of the
Standby Purchase Agreement and the other documents related to the Equity
Purchase Rights and the Equity Rights Contribution, which shall not be amended
from the forms of such documents delivered to Administrative Agent on the Fourth
Amendment Effective Date, without the prior written consent of the
Administrative Agent; and

(vii) Administrative Agent shall have received such other documents as
Administrative Agent or its counsel may have reasonably requested.

3. Representations and Warranties of Borrower.

(a) The Recitals in this Amendment are true and correct in all respects.

(b) All representations and warranties of the Credit Parties in the Loan
Agreement and in the other Loan Documents to which it is a party are
incorporated herein in full by this reference and are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(d) Borrower has the power, and has been duly authorized by all requisite
action, to execute and deliver this Amendment and the other documents and
agreements executed and delivered in connection herewith to which it is a party.
This Amendment has been duly executed by Borrower and the other documents and
agreements executed and delivered in connection herewith to which Borrower is a
party have been duly executed and delivered by it.

(e) This Amendment is the legal, valid and binding obligation of Borrower and
the other documents and agreements executed or delivered in connection herewith
to which any of the other Credit Parties is a party are the legal, valid and
binding obligations of the other Credit Parties, in each case enforceable
against each of the other Credit Parties in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally.

(f) The execution, delivery and performance of this Amendment and the other
documents and agreements executed and delivered in connection herewith do not
and will not (i) violate any law, rule, regulation or court order to which any
of the Credit Parties is subject; (ii) conflict with or result in a breach of
the certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Credit Parties or any
other agreement or instrument to which it is party or by which the properties of
any of the Credit Parties is bound; or (iii) result in the creation or
imposition of any Lien on any property of any of the Credit Parties, whether now
owned or hereafter acquired, other than Liens in favor of Administrative Agent.

 

5



--------------------------------------------------------------------------------

(g) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by each of the Credit Parties, or the
validity or enforceability, of this Amendment or the other documents or
agreements executed or delivered in connection herewith to which any of the
Credit Parties is a party, or the consummation of the transactions contemplated
hereby or thereby, or the continuing operations of any of the Credit Parties
following the consummation of such transactions, except as otherwise expressly
contemplated by this Amendment.

4. Conditions Precedent to Effectiveness. This Amendment shall be effective on
the date (the “Fifth Amendment Effective Date”) when each of the following
conditions shall have been satisfied in the sole discretion of Administrative
Agent:

(i) Each of the Credit Parties and the Requisite Lenders shall have delivered to
Administrative Agent executed counterparts of this Amendment; and

(ii) Delivery to Administrative Agent of such additional agreements, documents
or instruments, if any, as Administrative Agent may reasonably request.

5. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Lenders and
Administrative Agent and shall be binding upon the successors and assigns of
Borrower.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

7. Headings. The paragraph headings used in this Amendment are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE LOAN AGREEMENT, OR, IF NO
JURISDICTION IS SET FORTH THEREIN, BY THE INTERNAL LAWS (AS OPPOSED TO CONFLICT
OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

9. Release of Claims. Each of Borrower and the other Credit Parties hereby
releases, remises, acquits and forever discharges each Lender, each Agent and
the Issuing Bank (including any Person which is resigning or assuming such
respective capacity) and each of their respective employees, agents,
representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of

 

6



--------------------------------------------------------------------------------

any manner of things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of any or in any way connected to this
Amendment or the other Loan Documents (collectively, the “Released Matters”).
Borrower and each other Credit Party each hereby acknowledges that the
agreements in this Section 9 are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
Borrower and each other Credit Party each hereby represents and warrants to each
Lender, each Agent and the L/C Issuer (including any Person which is resigning
or assuming such respective capacity) that it has not purported to transfer,
assign or otherwise convey any right, title or interest of such Borrower or any
other Credit Party in any Released Matter to any other Person and that the
foregoing constitutes a full and complete release of all Released Matters.

EACH OF BORROWER AND EACH OTHER CREDIT PARTY AGREES TO ASSUME THE RISK OF ANY
AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS AMENDMENT. EACH OF BORROWER AND EACH OTHER CREDIT PARTY
HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE
HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW MAY BE
APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH OF BORROWER
AND EACH OTHER CREDIT PARTY WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT
MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH
MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR
RELEASES HEREUNDER.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

GENERAL ELECTRIC CAPITAL CORPORATION, individually and as Administrative Agent
By:  

/s/ Matthew N. McAlpine

Name:   Matthew N. McAlpine Title:   Duly Authorized Signatory

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer
WHEELING-PITTSBURGH STEEL CORPORATION, as Borrower By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer THE CIT
GROUP/BUSINESS CREDIT, INC., as a Lender By:  

/s/ Eustachio Bruno

Name:   Eustachio Bruno Title:   Vice President BANK OF AMERICA, N.A., as a
Lender By:  

 

Name:   Title:   WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Marc J. Breier

Name:   Marc J. Breier Title:   Director

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA, as a Lender

By:  

/s/ Michael F. McCullough

Name:   Michael F. McCullough Title:   Senior Vice President UBS LOAN FINANCE
LLC, as a Lender By:  

/s/ Richard L. Tarrow

Name:   Richard L. Tarrow Title:   Director By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

Acknowledgement of Fifth Amendment

Each of the undersigned (i) acknowledges receipt of a copy of the Fifth
Amendment and Consent to Amended and Restated Revolving Loan Agreement dated as
of November 27, 2007 (the “Amendment”; capitalized terms used herein shall,
unless otherwise defined herein, have the meanings provided in the Amendment),
by and among Borrower, the Lenders party thereto and the Administrative Agent,
(ii) consents to such Amendment and each of the transactions referenced in the
Amendment and (iii) hereby acknowledges and agrees, in its respective capacities
as debtor, obligor, grantor, mortgagor, pledgor, guarantor, surety, indemnitor,
assignor and each other similar capacity, if any, in which any such entity or
person has previously granted Liens on all or any part of its real, personal or
intellectual property pursuant to the Loan Agreement or any other Loan Document
or has guaranteed the repayment of the liabilities pursuant to any of the
foregoing agreements, that all of such Liens and repayment obligations remain
and shall continue in full force and effect and each of which is hereby
ratified, confirmed and reaffirmed in all respects.

 

WHEELING-PITTSBURGH CORPORATION, as a Credit Party By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer WP STEEL
VENTURE CORPORATION, as a Credit Party By:  

/s/ Paul J. Mooney

Name:   Paul J. Mooney Title:   Executive Vice President and Chief Financial
Officer